.*,

                                              45


  OFFlCeOFTHEA7TORNtZY GENERALOFT-
                   AUSTIN




Ronorabl~C. BurttPotter
ouuntyAttorney
Sintan,Texas
DeErala-r       oplaloax0. o-3609
                Rat valiaityOf a@xwRent
                    betwwm Xntcm an4 Son
                    FatrlOlOcount (ionaiocI
                    tetloa an4 :&afaaetiba
                    Diatrlot 8b. 1 for co-
                    operatlvofloodcunl;roL
              Hon. C. Burtt Potter - Page 2


                   and any damages that might arise and auoh
                   portion of oost 0r maintenanoe of euoh ditah
                   Jointly used.

                        1. Can the city and Drainage District enter
                   Into suoh contraot.
                        2. Under H. B, 181 is there any provlalon
                   for the proposed pro-rata maintenanae funds upon
                   which the District may rely.
                        3. Can two independent political sub-
                   divisions of the State enter Into a Joint pro-
                   Jeot and bear aoste on a pro rata basis.

                          4. Must eaoh politioal subdivision stand
.....   .'       : ,.and 'oper&t,ts
                                 sepw3tely; !.:    ... :.. .  (..,._
                                                                  .; ~..,'            .:
                                                                                       ,. '.:
              I,
                         IJouaeBill. 181,46thLeglalatuPe,’ granted t;o:,z:~~~:‘~~,.
              the'city of Sinton three-ninths oftt&k net amount ,si the :
              State dad vixl?r$,mtaxes oolleoted 'A.ri
                                                    @ah Patti,l+oCorUltg:'~..,:I
             ~'.fora period of twenty years. Sdo. .6'of aa1d.H. B;-181       ,.'.
              providea .in part!
                          *The moneys herein and-hereby granted anU     -
                   donated to the City of Sinton are deolared to
                   be truet funds for the purpose of aiding     the
                   City of Binton in paylng the Interest upollend
                   prinolpal or, and providing    @king   funa ior  ~~
                   paymeht~thereof, bonds heN%ofore or hereafter:"'~.~
                   i86u6d,,the primee&~ef'wh~6h bond6 were to be'~'
                   or 'iweto be wed .+xolu6ively'QIoO?IlltrUOting
                   FIaRltary'~and atarp! systems by drainage levee,
                   and oanal conatruotlon, including ditohes,
                   breakwaters, bridge rtruo+ree and other pre-
                   teotions in, along, or draining into Chiltipin
                   Creek,   and to bulld bridges and passage6 8~3re66
                   ilfUJIe,~&XId
                              e.Ryother nseeeaary drainage 6y6t6Blti ,;
                   ana proteot&me in oraer that:eaid city hay be
                   remove& frum oalamltoue overflowa and the
                   dangerouhiunsanitary oondition resulting rmm
                   euah~~verflona and for the purpose of aiding
                   the City of Blnton in paying the lntereat upon
                   any principal of, and providing sinking fund
                                                        ,-*,            ‘. : ,,-: . :,




      Hon. %;i,BurttPotter - Page 3
               .

           for payment thereof       of bonds heretofore or hereafter
           issued   to   refund   any bonds as have been or are 80
           issued. . .*
                We will consider your third questlon first. While
      such question is a general one, we presume that when you.say
      "two independent political subdlvisIonsU you mean the City
      of SInton and the San Patriolo County Conservation & Reolamation
      District, and that the *Joint project H mentioned by you Is the
      one proposed by these two particular political bodies.
                  If the proposed system of ditches would tend to ac-
       complish any of the purposes set out in Seo. 6 of House Bill
       181, then the proceeds of any bonds mentioned In said Seotlon
       6 may be ueed on the prodeat, notwlthetanding it may be a
      .joint.one oontrlbut+ to'by ,ce Conservation & ILeolamation,,.
    .' 'DIetrIot.'.,
                   LikewIse; .If'thp.dUXh Ie'serving thb~proper'p.Wr~     '.
       poeee of the Dletriat, that subdlvlaion racyoontrlbute to:;,it;s'
       malntenanoe. For, in euoh Inbtanoe, neither entity woul&he
:     :expendIng ,Itemoney for an unauthorized purpose. The pooling
       their resourbes and .thebulldlng of a hooperative sgatem ~~,     ~ 1.
       might well effeot a caving for both the City end the~Die$riot,
       rlth obvIoua beneflolal reeulte ~to ths ta.xpayers.oontti2buting
       from eaoh angle. Thers Is ~nothlng which prohibit8 two govern-
       mental bodies from making a common oauae and Jointly entering
       Into a projeot when It Is In furtheranoe of the purposes of
       both. Hu es v. County Commlesloners~    Court of Harris wunty,
                  2) 018 (oIty and oounty oontrlbutlng Jointly to,:,the
       .36~9. w. 'f"
       butlding of's road); Malone v. Pehy, 17 8. ,W, 2).g@, fg#@$$,
     . and State T. Oliver, 35 8. W. (2) 396, Tenn. tState aqu*lng
       land and delivering same to Federal Qovernment for eet~lleh-
       ment of park thereon).
                We rind nothing In House Bill 181 to muggeet that
      expenditures of money therein provided for the use of the City
      of SInton must be oonfined'to areas within Its oorporate .. UmIte.
                Amiuming ‘that the propoeed Improvement wouldbe
      wIthIn the purposes mentioned In the quoted part of Beb.~~6,,
      Hi B. 181, the City oould use funds provided In that,Aot    In
      sonetruoting the dltohee leading into those of the Dietrlet.
Honorable C. Burtt Potter - Page 4


And, thereafter the (3Ityand Dietriot oouJ.Ueaoh ptiperly
bear.Its pro rata ooet of malntenanae. We believe thle ~2.13.
constitute a sufficlsnt answer to your third question',as
well as the fourth.
          Your first and seoond questions axe,so general and
might be affected by so many different fasts and conditions
not known to ua that we oannot undertake to answer them.

                                         Yours very truly
                                     ATTORNEY GENERAL OF TEXAEi

                                     By (6IgneB) Olenn R,,i;s@4
                   :.     _.
                                               ‘Qlen+R.,‘:*ir.    ..
GFUBT                                                Am+mbklt.


APPROVZD Of%9,   1941 ..
(Signed) Grover Sellere
i&ST ASSISTANT
ATTOFiNEXGE#ERAL